UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7371



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SPENCER DOUGLAS SNIPES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CR-93-124, CA-01-85-2)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Spencer Douglas Snipes, Appellant Pro Se. William David Muhr,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Spencer Douglas Snipes seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2001)

motion, his motion for reduction of sentence under 18 U.S.C.A. §

3582(c)(2) (West 2000), and his motions for evidentiary hearings

and appointment of counsel.   We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    United States v.

Snipes, Nos. CR-93-124; CA-01-85-2 (E.D. Va. filed Aug. 7, 2001;

entered Aug. 8, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2